—In an action, *535inter alia, to recover damages for discrimination, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Owen, J.), dated September 25, 1997, which, upon an order granting the defendant’s motion for summary judgment, dismissed the complaint. The plaintiff’s notice of appeal from the order dated September 9, 1997, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the defendant’s motion for summary judgment, since the plaintiff failed to present proof sufficient to establish the existence of any triable material questions of fact which would preclude such relief (see, Zuckerman v City of New York, 49 NY2d 557). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.